In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-17-00414-CR


                          WILLIS ANDERSON, JR., APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 181st District Court
                                     Randall County, Texas
                 Trial Court No. 22,176-B, Honorable John B. Board, Presiding

                                      August 27, 2018

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Willis Anderson, Jr. appeals from the judgment through which the trial

court adjudicated him guilty of the offense of violation of a protective order,1 revoked his

deferred adjudication community supervision and sentenced him to a term of




       1   TEX. PENAL CODE ANN. § 25.07 (West 2018).
imprisonment of ten years.2 In presenting this appeal, counsel has filed an Anders3 brief

in support of his motion to withdraw. We will affirm the court’s judgment and grant

counsel’s motion to withdraw.


       In 2011, appellant was indicted for the offense of violation of a protective order

concerning his common-law wife. The indictment included a deadly weapon allegation.

That case was tried to a jury. The jury found appellant guilty, but the trial court granted a

mistrial during the punishment phase. In early 2013, after further proceedings, appellant

entered into a plea agreement with the State and filed an “agreed motion for new trial,”

which the trial court granted. Appellant pled guilty to the indicted offense of violation of a

protective order and was placed on deferred adjudication community supervision for a

period of two years.     His community supervision was subject to certain terms and

conditions.


       In late 2013, the State filed a motion to proceed to adjudication of appellant’s guilt.

The court heard the motion in early 2014, after which it allowed appellant to remain on

community supervision with 60 days in jail and additional requirements. In late 2014, the

State filed a second motion to proceed and amended the motion in early 2015. The trial

court heard that motion, after which it extended appellant’s community supervision for an

additional three years and imposed another requirement. In 2016, the State filed another




       2Appellant was convicted of a third-degree felony, punishable by imprisonment for
any term of not more than 10 years or less than 2 years and a fine not to exceed $10,000.
TEX. PENAL CODE ANN. § 12.34 (West 2018).
       3   Anders v. California, 386 U.S. 738 (1967).

                                              2
motion to proceed. After the court heard that motion, it extended appellant’s community

supervision for another year and imposed still another requirement.


       In 2017, the State filed another motion to proceed alleging appellant had violated

several conditions of his community supervision. The trial court held a unified hearing on

the State’s motion. Appellant pled “not true” to the State’s allegations but admitted to

several of the allegations during his testimony at the hearing.


       Three witnesses testified for the State.     A police officer testified to his 2009

investigation of appellant concerning domestic violence against his common-law wife.

That investigation eventually led to the charge to which appellant pled guilty. Another

witness testified to appellant’s abusive relationship with his current girlfriend and pending

domestic violence charges.       Appellant’s community supervision officer testified to

appellant’s several violations of the terms of his community supervision. Those violations

included failure to report as required, failure to report a change of address as required,

failure to pay fines, fees and costs, and failure to complete community service hours.


       Appellant acknowledged at the outset of his testimony that he had been in court

during his community supervision several times “for not taking care of business.” He also

admitted to several of the State’s allegations but provided reasons for the failure to

perform each. He also denied domestic violence against his girlfriend. He told the court

also of “a major issue” in his life that had taken much of his time. He explained that he

had been occupied with efforts to complete service plans in an attempt to retain custody

of his newborn child, who was removed from appellant’s care because the child’s mother

used controlled substances during her pregnancy. He asked the court to continue his



                                             3
community supervision because he felt he now understood and was in a place in his life

to comply with the requirements imposed on him.


       At the conclusion of the hearing, the trial court found appellant violated the

provisions of his community supervision as alleged by the State4 and sentenced appellant

to imprisonment for a term of ten years.


       In support of his motion to withdraw, appellant’s appellate counsel has certified he

has conducted a conscientious examination of the record, and in his opinion, it reflects

no potentially plausible basis for reversal of appellant’s conviction. Anders, 386 U.S. at

744-45; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel discusses

why, under the controlling authorities, the record supports that conclusion. High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has further demonstrated he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to appellant, (2) notifying him of his right to review the record and providing him

with a copy of the appellate record, and (3) informing him he may file a pro se response

if he desired to do so. In re Schulman, 252 S.W.3d at 408; see Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations on filing a motion

to withdraw supported by an Anders brief). By letter, this Court granted appellant an

opportunity to exercise his right to file a response to counsel’s brief. Appellant did not file

a response.




       4  The State waived its fourth allegation. Also, while the trial court found “true” the
allegations in the State’s motion concerning appellant’s failure to pay fines and fees, it
explicitly stated appellant’s inability to pay did not factor into its determination to
adjudicate appellant guilty of the original offense and revoke his community supervision.

                                              4
       We have conducted our own review of the entire record to assess the accuracy of

counsel’s conclusions and to independently determine whether there are any non-

frivolous issues that were preserved in the trial court and which might support the appeal.

Penson v. Ohio, 488 U.S. 75, 80 (1988); In re Schulman, 252 S.W.3d at 409; Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such issues.


       After carefully reviewing the appellate record and counsel’s brief, we conclude the

record reflects no arguably meritorious grounds that might support an appeal.          See

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore affirm

the trial court’s judgment and grant counsel’s motion to withdraw.5




                                                        James T. Campbell
                                                           Justice



Do not publish.




       5 Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review with the Court of Criminal Appeals. TEX. R. APP.
P. 48.4.

                                             5